     Case 2:16-cv-01362-APG-NJK Document 33 Filed 09/09/19 Page 1 of 4



 1   ROGER P. CROTEAU, ESQ.
     Nevada Bar No. 4958
 2   TIMOTHY E. RHODA, ESQ.
     Nevada Bar No. 7878
 3   ROGER P. CROTEAU & ASSOCIATES, LTD.
     9120 West Post Road, Suite 100
 4   Las Vegas, Nevada 89148
     (702) 254-7775
 5   (702) 228-7719 (facsimile)
     croteaulaw@croteaulaw.com
 6   Attorney for Defendant
     LAS VEGAS DEVELOPMENT GROUP, LLC
 7
 8
 9                               UNITED STATES DISTRICT COURT
10                                      DISTRICT OF NEVADA
11                                                  ***
12   BANK OF AMERICA, N.A.,                 )
                                            )
13                               Plaintiff, )
                                            )              Case No. 2:16-cv-01362-APG-NJK
14   vs.                                    )
                                            )
15   TIERRA DE LAS PALMAS OWNERS            )
     ASSOCIATION; LAS VEGAS                 )
16   DEVELOPMENT GROUP, LLC; ABSOLUTE )
     COLLECTION SERVICES, LLC,              )
17                                          )
                               Defendants. )
18                                          )
19                           STIPULATION TO SUBSTITUTE PARTIES
20          COMES NOW Defendants, LAS VEGAS DEVELOPMENT GROUP, LLC (“LVDG”);
21   TIERRA DE LAS PALMAS OWNERS ASSOCIATION (“HOA”); and ABSOLUTE
22   COLLECTION SERVICES, LLC (“ACS”); Plaintiff, BANK OF AMERICA, N.A. (“BANA”);
23   and proposed Defendant, AIRMOTIVE INVESTMENTS, LLC (“Airmotive”), by and through
24   their undersigned counsel, and hereby stipulate and agree as follows:
25          1.      On June 16, 2016, BANA filed this action seeking various relief related to a deed
26                  of trust recorded against real property commonly known as 4920 Little Cayman
27                  Street, North Las Vegas, Nevada 89031 (“the “Property”) and a homeowners
28
                                                Page 1 of 4                             4920 Little Cayman
     Case 2:16-cv-01362-APG-NJK Document 33 Filed 09/09/19 Page 2 of 4



 1                association lien foreclosure sale related thereto, which was conducted by ACS on

 2                behalf of HOA.

 3         2.     LVDG presented the prevailing bid at the HOA’s foreclosure sale and thereby

 4                acquired title to the Property.

 5         3.     At the time the Plaintiff filed this action, LVDG was the record title holder of the

 6                Property.

 7         4.     LVDG subsequently transferred and conveyed its interest in the Property to

 8                Airmotive on or about December 16, 2016, by way of a Grant Deed recorded in

 9                the office of the Clark County Recorder on January 5, 2017, as Instrument No.

10                20170105:0002758.

11         5.     Airmotive is currently the record title holder of the Property.

12         6.     LVDG no longer claims any right, title or interest in the Property.

13         7.     Airmotive shall be substituted as a defendant in this action as the real party in

14                interest in the place and stead of LVDG. LVDG shall be dismissed from this

15                action without prejudice. All claims and defenses asserted by and against LVDG

16                in this action shall be deemed to equally apply to Airmotive and the case caption

17                shall be appropriately amended.

18         Dated this   9th        day of September, 2019.

19
     ROGER P. CROTEAU &                               AKERMAN, LLP
20    ASSOCIATES, LTD.

21
                                                       /s/ Rex D. Garner
22    /s/ Timothy E. Rhoda                            REX D. GARNER, ESQ.
     TIMOTHY E. RHODA, ESQ.                           Nevada Bar No. 9401
23   Nevada Bar No. 7878                              1635 Village Center Cir., Suite 200
     9120 West Post Road, Suite 100                   Las Vegas, NV 89134
24   Las Vegas, Nevada 89148                          (702)634-5005
     (702) 254-7775                                   (702) 380-8572 (fax)
25   croteaulaw@croteaulaw.com                        rex.garner@akerman.com
     Attorney for Defendant                           Attorney for Plaintiff
26   Las Vegas Development Group, LLC and             Bank of America, N.A.
     Airmotive Investments, LLC
27
28
                                               Page 2 of 4                                4920 Little Cayman
     Case 2:16-cv-01362-APG-NJK Document 33 Filed 09/09/19 Page 3 of 4



 1
 2   ABSOLUTE COLLECTION SERVICES,               LEACH KERN GRUCHOW ANDERSON
     LLC                                         SONG
 3
 4
      /s/ Shane D. Cox                            /s/ Ryan D. Hastings
 5   SHANE D. COX, ESQ.                          SEAN L. ANDERSON, ESQ.
     Nevada Bar No. 13852                        Nevada Bar No. 7259
 6   7485 W. Azure Dr., Suite 129                RYAN D. HASTINGS, ESQ.
     Las Vegas, NV 89130                         Nevada Bar No. 12394
 7   702-531-3394                                2525 Box Canyon Drive
     702-531-3396 (fax)                          Las Vegas, NV 89128
 8   shane@absolute-collection.com               (702) 538-9074
     Attorney for Defendant                      (702) 538-9113 (fax)
 9   Absolute Collection Services, LLC           sanderson@lkglawfirm.com
                                                 rhastings@lkglawfirm.com
10                                               Attorney for Defendant
                                                 Tierra de Las Palmas Owners Association
11
12
                                           IT IS SO ORDERED.
13
14                                         By:
                                                    Judge, U.S.
                                                    United      District
                                                           States        Court Judge
                                                                   Magistrate
15
16                                                   September 10, 2019
                                           Dated:
17
18
19
20
21
22
23
24
25
26
27
28
                                         Page 3 of 4                             4920 Little Cayman
